oO ON DW oO FR WO DY =

Oo wn NY NY NY NY NY NY NY NY HB |= BSB se se Bw sw ww Bw Aw
- Oo O ODN DO OA FR WN FF FDO O DN DO ON KR WD YB B= OO

 

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1312 Page 1 of 21

MARK A. LARRANAGA
WALSH & LARRANAGA
705 2" Ave., Ste. 501
Seattle, WA 98104
Telephone: (206) 972-0151

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

314 No. Second Street

Yakima, WA 98901

Telephone: 509-457-5108

Attorneys for Defendant
Donovan Cloud

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)

UNITED STATES OF AMERICA, _)
. ) NO. 1:19-CR-02032-SMJ-2
Plaintiff, )
vs. } MOTION TO SUPPRESS
) IDENTIFICATION
D AN CL )
“Am OUD, ) DATE: December 15, 2020

Defendant. ) TIME: 9:00 A.M.

 

TO: Clerk of U.S. District Court, Eastern District of Washington
TO: Thomas J. Hanlon, Assistant United States Attorney

COMES NOW the Defendant, DONOVAN CLOUD, by and through his
attorneys of record, RICHARD A. SMITH, of Smith Law Firm and MARK

MOTION TO SUPPRESS IDENTIFICATION - Page 1 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 
oO oO nN OO oO BR WN =

Oo Wry NY NY NY NY NY YB NB NY NY BFP Bae se awa wa ww Bw ow HK
- Oo OO DON OO TO BR WwW DY | ODO oO WBN DO NH BR WO DY A2 OC

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1313 Page 2 of 21

LARRANAGA of Walsh and Larrafiaga, and moves the Court for an Order
suppressing JV’s tainted identification of Donovan Cloud.
This motion is made based upon the Memorandum of Points and Authorities
submitted with this motion.
DATED this 11th day of September, 2020.
Presented by:

/s/ Richard A. Smith
RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
MOTION TO SUPPRESS IDENTIFICATION

I. BACKGROUND

On June 8, 2019, at approximately 4:45 p.m., N.V. called 911 and reported that
two men had walked into her yard on Evans Road (Wapato, Washington), put a gun
to her son’s head and stole her husband’s truck. [ECF 155, page 7.] A CAD (Call
Automated Dispatch) report indicates N.V. described the suspects as “looked
Native”, “white tank”, and “think shorts”.

Yakima County Sheriff's Office (YCSO) Deputy Hintze was the first to arrive
at the M.V. residence along with Deputy Taylor and subsequently Yakima Tribal
Police Officer Anthony Oaks. On this contact with J.V., Deputy Hintze reported:

I immediately got the truck info and broadcast that information over
the air to other units. I quickly got a suspect description to put over
the air as well. J.V. was obviously excited and trying to remember
details. J.V. could only remember one male had what he could only
describe as an “oversized tank top” that was white, and that he had
shorts on, or he believed. Once I broadcast that info, I got more info.

MOTION TO SUPPRESS IDENTIFICATION - Page 2 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 

 
oO OA nN DO oO BR WO DY =

OW wWwnN NY NY NY NY NY NY NY YB NDB |S Ba wa we Bw we Bw wm A wn
-lCcOlCUCOMCUCODUCUUNCUCODOUMO OC BRU UN OU EHlUCOOUlUlUCUCOUCOCUMNCUWDlC CO RROD SO

 

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1314 Page 3 of 21

J.V. told me he was working in his house on a bathroom remodel

when his wife came in and told him there were two men in the back

yard, and one had a gun to their son head. J.V. said he went into

the garage to see what was happening and found a male he described

as “Native” with a shotgun in his garage. J.V. said he believed the

shotgun to be “sawed off’. Just outside of the garage J.V. saw another

male, that he also described as “Native” who was slightly taller than

the first male who was holding a pistol to ’*s head. The man with

the pistol was demanding keys to a vehicle.

J.V. reported that when he provided keys to a van the man with the pistol
demanded keys to a truck. J.V. returned to the mudroom followed by the man with
the shotgun. J.V. gave the truck keys to the man with the shotgun who gave the keys
to the man with the pistol who was yelling at J.V. during the entire exchange to “quit
stalling”. J.V. described the shotgun man as “jumpy” and pistol guy as “yelling” at
him and “really upset” in a written statement he completed on June 8, 2019, at
approximately 5:45 p.m., approximately an hour after the event. (BN 00000040-49)

J.V. was apparently unable to provide any more complete or detailed
description of the two men at his house. By all reports from law enforcement, no
agent, deputy or Tribal officer questioned J.V. to attempt to obtain additional
information regarding the clothing or physical description of the two men. Instead,
Agent Ribail and Det. Cypher created a photo array containing photos of James Cloud
and Donovan Cloud based on who they suspected of the crime.

The Government reports that Agent Ribail and Det. Cypher traveled to the
Yakima County Sheriff's Office Substation in Zillah on June 9, 2019 to compile a
photo line-up for each of the four suspects in the murders, carjacking and kidnapping.
At the Substation Agent Ribail and Det. Cypher used a Spillman technology software
program to generate the line-ups. Creation of the line-ups took approximately two
MOTION TO SUPPRESS IDENTIFICATION - Page 3 SMITH LAW FIRM

314 North Second Street

Yakima, WA 98901
(509) 457-5108

 
oO ON DO OH KR WO DY =

OW wWwnNY NY NY NY NY NY YB NY YB YB FP =F se Ba Bw we we BR Hw
-lcOCUCOMCUCODUNCLUODUCUOOMCM BRU NCUc CUCM DD OCUUmN OULU RR UU OOOO

 

 

Case 1:19-cr-02032-SMJ ECF No. 194 _ filed 09/11/20 PagelD.1315 Page 4 of 21

hours. [ECF 155, page 11, lines 10-17] Four line-ups were created and identified by
the numbers: (1) 5032 (containing a photograph of Donovan Cloud); (2) 5033
(containing a photograph of James Cloud); (3) 5034 (containing a photograph of
Morris Jackson); and (4) 5035 (containing a photograph of Natasha Jackson). The
Natasha Jackson line-up was the last photo array created by Det. Cypher and Agent
Ribail and it appears to have been produced at 12:32 p.m. on June 9, 2019.

Agent Ribail and Det. Cypher next went to J.V.’s residence. [ECF 155]
Neither Agent Ribail nor Det. Cypher documented a timeline from the creation of the
photo arrays to their time of arrival at the J.V. residence or the time Agent Ribail
administered the display to any family member. In fact, Agent Ribail did not
document the time of any event involving his contact with the Verwey family and
specifically J.V. on June 9, 2019.

The photo array (number 5032) administered to J.V. contained a photograph of
Donovan Cloud. As the photo was obtained from the Yakima County Department of
Corrections, Donovan Cloud is clothed in orange, the traditional color of jail garb.
See Exhibit A (BN 816).

Agent Ribail administered the 5032 photo array to J.V. To “record” his
administration of the photo Agent Ribail wrote cryptic notes on the photographic line-
up instructions he claims were read to J.V. prior to showing him the photographic
array. Regarding photo array number 5032, Agent Ribail wrote “looks like guy had
pistol to son’s head, facial hair, height, hair, teared up almost (indecipherable)”. The
tentative and hesitant response that Agent Ribail recorded is a response anticipated by
the Department of Justice (DOJ) in its directive to administrators of photo arrays
regarding procedures for conducting the administration of a photo montage. DOJ

instructs its agents:

MOTION TO SUPPRESS IDENTIFICATION - Page 4 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108
oO Oo N DO oO FR W DH =

OW WN NY NY NY NY NY NY NY NY NY BP Bae swe wa ew ow Bw Ba an a
- Oo 0 DN DO OH KR WH BF OO DWN ODO MN KR WD DB B&O

 

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1316 Page 5 of 21

8.3 Ifthe witness is vague in his or her answer, such as “I think it’s

number 4”, the administrator should say “you said I think it’s

number 4, what do you mean by that?” See attached U.S. Dept.

of Justice Eyewitness Procedures for Conducting Photo Arrays,

January 6, 2017.
Agent Ribail did not follow this protocol. Department of Justice policy requires the
administrator to ask the witness to state in his own words how confident he or she is in
the identification (known as a statement of confidence), Section 8.2, Exhibit B,
January 6, 2017. Agent Ribail did not obtain a statement of confidence.

DOJ also requires its agents to document the witness identification of a photo, if
any, and the corresponding statement of confidence; (1), by video or audio recordings
(Section 9.1.1), or the administrator must immediately write down as close to
verbatim as possible the witness identification and statement of confidence, as well as
any relevant gestures or non-verbal reactions. Section 9.1.2, Exhibit B. Agent Ribail
wrote “looks like the guy had pistol to son’s head, facial hair, height, hair, teared up
almost __—_—s(decipherable).”

The identification documented by Agent Ribail included “height” - a physical
attribute that could not be determined from the photo array. Agent Ribail did not
comply with his own agency’s policy to include a “statement” of confidence. J.V.
provided his own statement of confidence later that same day, but only after viewing a
Facebook photo of Donovan Cloud which had been uploaded to Yakima Scan. Now,
Agent Ribail claims in his report that J.V. “stated that he was 100% sure these were
the two carjacking subjects. J.V. stated that the pictures were better representations of
them.”

Vai
///

MOTION TO SUPPRESS IDENTIFICATION - Page 5 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 
oO OO ON OD oO BR WwW DY A

Oo Ww NN NY NY NY NY VY NY YY NN |= Ba a sa we we we we sw wr
-lClcOUlUCUCOMCUOUMN UOC BRUNO SOOO eo NOOO KR UO Oe

 

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1317 Page 6 of 21

Il. PROTOCOL/PROCEDURES
On January 6, 2017 the Department of Justice issued its eyewitness
identification procedures for conducting photo arrays. See Exhibit B. Most relevant

here are the following directives:

8.2 Ifthe witness makes an identification, the administrator should
ask the witness to state in his or her own words how confident
he or she is in the identification (known as a “statement of
confidence”).

8.3 Ifthe witness is vague in his or her answer, such as, “I think it’s
#4,” the administrator should say: “You said [I think it’s #4].
What do you mean by that?”

9.1 The witness’s identification of a photo, if any, and the
corresponding statement of confidence should be clearly
documented by:

9.1.1 Video- or audio-recording the photo array’; or

9.1.2 The administrator immediately writing down as close to
verbatim as possible the witness’s identification and
statement of confidence, as well as any relevant gestures
or non-verbal reactions. The witness should affirm the
accuracy of the statement.

9.3. The administrator should document the following elements of
the identification procedure:

9.3.1 The approximate amount of time it took the witness to
make an identification;

 

' Electronic recording serves several important purposes: it preserves the identification process for later review in
court, it protects officers against unfounded claims of misconduct, and it allows fact finders to directly evaluate a
witness’s verbal and nonverbal reactions and any aspects of the array procedure that would help to contextualize or
explain the witness’ selection.
MOTION TO SUPPRESS IDENTIFICATION - Page 6 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 
oO ON DO oO KR WD NY =

Oo wNrnNy NY MY NY NY NY NY NY NY |= Ba =e Ba we we Bw Bw Bw A
- Oo O90 ODN ODO OT BR WY | FD O DO NY ODO OH KR WO NY B= OC

 

Case 1:19-cr-02032-SMJ ECF No. 194 _ filed 09/11/20 PagelD.1318 Page 7 of 21

9.3.2 The presentation method and order of the photographs
displayed;

9.3.3. The names of all persons present during administration;
and

9.3.4 Any other facts or circumstances that would help
contextualize or explain the witness’s selection.

In the Government’s response [ECF 155] to Co-Defendant James Cloud’s
Motion to Suppress [ECF 147] AUSA Thomas Hanlon notes that on June 9, 2019, the
very same day Agent Ribail administered the photo array to J.V., the FBI promulgated
their “Procedures for Eyewitness Identification of Suspects Policy Guide”. See
attached Exhibit B. That document and the policies identified therein incorporate and
rely on the Department of Justice Memorandum, Eyewitness Identification:
Procedures for Conducting Photo Arrays (January 6, 2017) identified above as
Exhibit B.

Although it is unlikely that Agent Ribail was being guided by the FBI policy
statement issued the same day that he administered the photo line-up to J.V., FBI
policy itself required the administrator to ask the witness “How confident he or she is
regarding any identification made.” See Exhibit C; request the witness not have
contact with the media and document the use of photographic line-ups as follows:

4.7.4 (U) After conducting a photographic lineup, the employee
must document the use of the technique in Sentinel. Document
should include:

e (U) All identification or nonidentification results.

e (U) The approximate date, time, and location of the
photographic lineup.

e (U) The procedures used in the photographic lineup (i.e.,

sequential or simultaneous).

MOTION TO SUPPRESS IDENTIFICATION - Page 7 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 
oO ODN OO oO BR W NY =

OW WN NY NY NY NY NY NY NB NY NB |= Be B=& B@e SB we Bw Bw A
-—l—lcOWlCUCOMDCUODWUNUOOUMOGMC RBRRECUONN OS OOD ee NN OOM ROLY OO

 

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1319 Page 8 of 21

e (U) A summary of the instructions provided to the
witness.

e (U) The identification information and source of all
photographs used.

e (U) Any alterations made to either the suspect’s or fillers’
photographs, including the reason for the alterations (e.g.,
to conceal prison number board).

e (U) The presentation order of the photographs and
whether any photograph was shown to the witness more
than once.

e (U) The names of all persons present during the
photographic lineup.

e (U) The witness’s stated degree of certainty for both
identification and nonidentification results.

e (U) The approximate amount of time the witness required
to make an identification, if applicable.

e (U) The reason for not using blind or blinded
administration, if applicable.

(U) Any original records associated with the photographic line up
procedure (e.g., all photographs shown to the witness, recordings of
the procedure, or signed witness statements) must be maintained in
the case file.

Agent Ribail did not abide by protocol or procedures issued by the Department
of Justice and his own agency;

He did not document the time of the administration of the photo array; and

He did not document whether any photograph was shown to the witness more
than once; and

He did not document the approximate amount of time J.V. required to make his

uncertain and ambivalent “looks like” identification; and

MOTION TO SUPPRESS IDENTIFICATION - Page 8 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 
—

oO O© Oa NO oO KR W ND

 

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1320 Page 9 of 21

He did not ask J.V. to clarify or expand on an ambivalent identification;* and

He did not obtain the witness stated degree of confidence; and

He did not document whether the photo array was administered sequentially or
simultaneously;? and

Agent Ribail did not document any caution to J.V. to avoid contact with the
media, avoid performing his own investigation or “encourage the witness to avoid
contact with the media or exposure to media accounts concerning the incident”. See
Exhibit D (DOJ Eyewitness Evidence, A Guide for Law Enforcement).

Because Agent Ribail did not document any caution to J.V. to avoid contact
with media or media accounts or perform his own independent investigation it is
unclear whether Agent Ribail did or did not warn or caution J.V. accordingly. In its
response [ECF 155] to Co-Defendant James Cloud’s Motion to Suppress J.V.’s
Tainted Identification [ECF 147], the Government only admonishes co-defendant
Cloud that this FBI policy was not intended to prohibit J.V. from viewing a public
safety warning and FBI policy did not (ridiculously) require that Agent Ribail warn
J.V. to avoid public safety warnings. [ECF 155, page 24]

The photo of Donovan Cloud that resulted in J.V.’s 100% certainty was not part
of, or included in any, “public safety warning”. The photo was posted on Yakima
Scan at 2:18 p.m. (Exhibit E). Nicholas Pimms reposted a screenshot of the original
to the Yakima Scan Facebook page on Sunday, June 9, 2019 at 2:54 p.m. (Exhibit F).
This photo is not included in any “Yakima Nation Public Safety Warning” because (1)

 

2 Agent Ribail recorded J.V.’s comments at the time he viewed the photo array as “looks like”, and “height and hair”.
For unknown reasons Agent Ribail failed to follow his agency’s protocol or even common sense and ask him what he
meant by “looks like” and how he was making a height comparison from a mug shot.
3 The Government itself first reported that this line-up was administered sequentially in ECF 155, page 12, but
according to Agent Ribail’s own report of his administration of the photo array to Victim #4, “Victim 4 did not identify
anyone but stated the person with the pistol was much uglier than Number 3 (Aaron Leroy Edmond). Victim 4 stated
this while she alternated between looking at photographs number 3 and number 6”. [BN 5973]
MOTION TO SUPPRESS IDENTIFICATION - Page 9 SMITH LAW FIRM

314 North Second Street

Yakima, WA 98901

(509) 457-5108

 
o ON ODO oO BR WO DY =

Wm WN NY NY NY NY NY YB NY YM NY BSB |B se se ow mw ow mw Aw A
+ Oo 9DO0D DON OTN fF Wo NYH = CO oO WN DO ON KR WHO DB = OO

 

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1321 Page 10 of 21

Donovan Cloud was arrested at approximately 2:00 p.m. on June 9, 2019. Moreover,
this photo could be viewed by J.V. doing his own investigation either prior to or
immediately after viewing Agent Ribail’s photo montage.

When Agent Ribail failed to caution J.V. to avoid contact with the media or
media accounts (or perhaps even worse J.V. disregarded any caution or directive from
Agent Ribail), J.V. launched his own investigation resulting in 100% certainty after
viewing the Facebook photo of Donovan Cloud as “armed and extremely dangerous”.
See Exhibit F.

IW. LEGAL ARGUMENT

The aim of excluding identification evidence obtained under unnecessarily
suggestive circumstances is to deter law enforcement’s use of improper procedures.
Perry v. New Hampshire, 565 U.S. 228 (2012). Our Supreme Court requires
exclusion of unreliable identifications under the Due Process Clause where police
engage in misconduct. Perry, Id. However, only those acts of misconduct that create
circumstances that are both unnecessary and suggestive satisfy the “police
misconduct” element of Perry v. New Hampshire, 565 U.S. 228 (2012) and Manson v.
Braithwaite, 432 U.S. 98 (1977).

If police misconduct is revealed, then the court must determine whether the
identification procedure was “unnecessarily suggestive” and finally whether the
resulting identification was nonetheless reliable and therefore admissible under the
law “totality of circumstances”. Manson v. Braithwaite, 432 U.S. 98 (1977).

A. Agent Ribail’s failure to caution J.V. to avoid media accounts or

independent investigation is improper police conduct.

Agent Ribail is “a 17 year veteran of the FBI”. He has received training on

conducting photo line-ups, personally conducted approximately 20 line-ups in the

MOTION TO SUPPRESS IDENTIFICATION - Page 10 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 
oO OD NO oO KR WOW DY |=

Oo wWwnN NY NY NY NY NY NY NY NY NY FSF Se BSB Be sae wa we Bw ew A
- Oo OO ON OO FF WD NY = 9D HO DB N DD ON KR WD DY =

 

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1322 Page 11 of 21

course of his career, observed an additional 20, and has trained new agents on how to
conduct line-ups. [ECF 155, page 11] Accordingly, he is trained and has trained
agents pursuant to the directives, protocols and procedures contained in Exhibits C, D
and E.

It is difficult to imagine that with the wealth of experience and training
possessed by Agent Ribail that his failure to obtain a “statement of confidence” and
failure to caution the witness to avoid the media and media accounts was the result of
negligence or inadvertence. His improper administration of the photo array and his
failure to properly caution the witness resulted in J.V. engaging in his own
independent investigation to identify Donovan Cloud with 100% certainty.

Agent Ribail had the training, the protocols and the procedures in place but
refused to employ them to ensure an uncontaminated identification. Improper conduct
is no less than improper if committed by omission rather than commission.

B. The Donovan Cloud show-up was unnecessarily suggestive.

J.V. was 100% certain that Donovan Cloud was a carjacking subject after
viewing a Facebook photo and commentary regarding Donovan Cloud on Yakima
Scan. Prior to J.V.’s viewing of Donovan Cloud’s online show-up he had not
provided agents with a description of any physical characteristic of the suspects. He
had rendered an ambivalent, hesitant “looks like” identification at the time he viewed
Agent Ribail’s photo array. Only after his personal investigation and viewing the
Yakima Scan post of Donovan Cloud as “armed and extremely dangerous” and “he
murdered five people in White Swan last night”, did J.V. provide his own 100%
“statement of confidence”.

Show-ups are “widely condemned” as a practice that is “inherently suggestive”.

See United States v. Brownlee, 454 F.3d 131 (3" Cir. 2006). (See also Co-Defendant

MOTION TO SUPPRESS IDENTIFICATION - Page 11 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 
oO ON ODO ON BR WOW DY BB

Oo wWwNnN NY NY NY MY NY YB NY NY NY B= |= |=@e we we we Bw Hw A A
-—lcOlCUCOMCCOMDOULMmNLCUCOD OOO BRO OON SCO CCDC NO OlCUlCU KR UOLULDNOUo OOD

(Case 1:19-cr-02032-SMJ ECF No. 194 _ filed 09/11/20 PagelD.1323 Page 12 of 21

James Cloud’s compilation of cases condemning show-ups [ECF 147, page 34-35].)
Here, not only did the Facebook post characterize Donovan Cloud as armed and
extremely dangerous it reported (falsely) “he murdered five people in White Swan last
night”.

This show-up created by Agent Ribail’s misconduct is unnecessarily
suggestive.

C. J.V.’s identification of Donovan Cloud is unreliable.

When making a determination whether J.V.’s identification of Donovan Cloud
is nevertheless reliable under the totality of circumstances test, the court considers five
factors:

(1) The opportunity of the witness to view the defendant at the time

of the crime;

(2) The witness’s degree of attention;

(3) The accuracy of the witness’s prior description of the
defendant;

(4) The level of certainty demonstrated by the witness at the
confrontation; and

(5) The length of time between the crime and the confrontation.

Neil v. Biggers, 409 U.S. 188 (1972), Manson v. Braithwaite, 432 U.S. at 114.
1. Opportunity to view.
J.V. reported that he ran to his garage after being contacted by his
wife. The first person he saw was the man with the shotgun. The man with the
shotgun stayed in the mudroom area, closest to J.V., while he got the van key and then

followed J.V. back into the house to get the truck key.

MOTION TO SUPPRESS IDENTIFICATION - Page 12 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 

 
oO OO VN OO oO FR WO DP =

OW wry YN N NY NY NY NY YM NY B@B Ba Bs we we nw aw mw a wn
- OO OWN ODO OHO KR WY SF CO HO DOAN DO ON BR WO DB AB OO

(Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1324 Page 13 of 21

The other person he saw was at a distance. The so-called “pistol guy” was
standing outside the garage and by no one’s account did the “pistol guy” even come
close to J.V. J.V. reported “pistol guy” was “really upset” and “yelling”. When asked
to describe any individual he saw at his house almost immediately after the event, J.V.
said “Native” and “oversized tank top and shorts, or so he believed”.

J.V. only saw “pistol guy” from a distance at the same time that “shotgun man”
was pointing a shotgun in his face. The entire event was one of chaos and stress.

mA Degree of attention.

J.V.’s attention was focused on “shotgun man” and the shotgun he
had pointed at him. On two occasions J.V. left the area where “pistol guy” was
located in order to return to the house. Naturally this limited the amount of time that
he could observe “pistol guy”. On one occasion “shotgun man” followed him to the
mudroom. On a second occasion “shotgun man” followed him into the house yet J.V.
still could not identify “shotgun man”.

His stress level was high and his attention diverted by a shotgun pointed
directly at him.

3. Accuracy of prior description.

Native. Law enforcement arrived shortly after the event. J.V.
described two men as “Native”. Tribal Office Oaks reported J.V. could only
remember one male had what he could only describe as an “oversized tank top” that
was white and he had shorts on, or so he believed. J.V. was uncertain of even this bit
of information.

At least 24 hours later, or approximately 24 hours later (no one knows for
certain because time was never documented), Agent Ribail and Det. Cypher met with

J.V. and his family to administer a photo array. J.V. apparently had not recalled any

MOTION TO SUPPRESS IDENTIFICATION - Page 13 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 

 
oO ON DO aT KR W DB =

Oo ®wWNHMN NN NY NY NY NY NY NY MP NY B= Bw we Bw Bw Bw Bw Bw Kn A
7 Oo 0 DON OA RF WY B= COO AN DO OT BR WO HB BOS

 

 

(Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1325 Page 14 of 21

additional characteristics and no agent reports indicates he was asked for additional
physical or clothing description before the photo array was administered. Agent
Ribail’s administration of the photo array generated only a “looks like” comment at
photo #6 with additional cryptic remarks including “facial hair”, “hair” and “height”.
Remarks that are unconnected to any prior description that might lend some credibility
or reliability to this ambivalent and mystifying identification.

4. Level of certainty.

“Looks like” identification is no different than an “I think”
identification which is so uncertain and ambiguous that DOJ and the FBI have a
specific policy for their agents to respond to this type of unambiguous and uncertain
statement during the administration of a photo array. The level of certainty is low,
which may explain why Agent Ribail refused to follow protocol to obtain “a statement
of confidence”.

5. Length of time between the crime and confrontation.

The length of time between the crime and the confrontation is
uncertain because it was never documented. However, time lapse of anywhere up to
24 hours produced only an uncertain and ambivalent identification. It was only J.V.’s
personal investigation in viewing a one person show-up on Yakima Scan that
produced a 100% certain identification.

J.V. only saw “pistol guy” from a distance under high stress with a shotgun
pointing at him. He provided no identification other than “Native” prior to viewing
the photo array. His identification of #6 was uncertain and ambivalent and was let to
stand without explanation or clarification by Agent Ribail. The Court should find this
prior identification unreliable, tainted by improper administration and a failure to
caution against personal investigation.

MOTION TO SUPPRESS IDENTIFICATION - Page 14 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108
oO ON OO TO BR W DY =

Oo Ww NY NY MY NY NY NY YB NY YB DBO |S sa He we sw ew Bw wm A A
-lcOOlUCOMCUODUN  OUOMC BRUCUMNN OC AO OO aD NOOO ROU OLN OOOO

Case 1:19-cr-02032-SMJ ECF No. 194 _ filed 09/11/20 PagelD.1326 Page 15 of 21

6. Personal investigation.
In J.V.’s personal investigation he obtained a post from Yakima
Scan depicting Donovan Cloud with a braided pony tail, baseball cap and tank top.
The post reads “Donovan Cloud is armed and extremely dangerous. He murdered 5
people in white swan last night ...”

It would be hard to imagine a more damning show-up. Predictably J.V.
contacted Agent Ribail and told him now he was 100% certain that Donovan Cloud
was one of the carjacking subjects. J.V. said the picture was a better representation of
the subject.

Agent Ribail did not attempt to obtain a description of the subjects before he
compiled the photo array. He did not attempt to obtain a description of the subjects
before he administered the photo array. He did not attempt to clarify an uncertain and
ambivalent “looks like” identification during the administration of the photo array.
True to form he also did not question, or attempt to determine, the basis for J.V.’s
statement the Yakima Scan post was a better representation of the suspect.

How. J.V. never identified the person with braided hair in a pony tail, baseball
cap and noticeable identifiable tattoos. J.V.’s statement that the Yakima Scan post is a
better representation of the suspect actually illustrates the unreliability and uncertainty
of the photo array “looks like” identification. None of the characteristics portrayed in
the Yakima Scan post such as braided hair, pony tail, baseball cap, tattoos are
included in the photo array photograph or any prior identification by J.V.

7. Agent Ribail’s failure to follow established DOJ and FBI
protocols renders the “looks like” identification unreliable.
A. Agent Ribail failed to document the administration of the photo

array by audio or video recording. Agent Ribail failed to document the administration

MOTION TO SUPPRESS IDENTIFICATION - Page 15 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 

 
oOo © ON OO NO FR W DY =

Oo WN NY NY NY NY NY NY NY YN NY BSB se awa se wm we wn nw aw A
- Oo OG DN DW ON fF WO NY = ODO O DAN ODO ON BR WD =

 

Case 1:19-cr-02032-SMJ ECF No. 194 _ filed 09/11/20 PagelD.1327 Page 16 of 21

of the photo array in any meaningful detail. See Co-Defendant James Cloud’s Reply
Supporting Motion to Suppress J.V.’s Tainted ID, ECF 161, pages 6-10.

B. Agent Ribail failed to administer a blinded photo array procedure.
See Co-Defendant James Cloud’s Reply Supporting Motion to Suppress J.V.’s
Tainted ID, ECF 161, pages 7-8.

C. Agent Ribail failed to attempt to obtain any identification details
before assembling or administering the photo array.

D. Agent Ribail failed to ask the witness to clarify an uncertain and
ambivalent “looks like” identification.

E. Agent Ribail failed to obtain a “statement of confidence” from the
witness.

Each of these noted failures diminish the Court’s confidence and the reliability
of the J.V. “looks like” identification. However, it is the agent’s failure to caution
against outside research which results in J.V. viewing the Yakima Scan on-line show-
up thereby tainting his 100% certain identification and the prior “looks like”
identification.

D. J.V.’s research generating a 100% certain identification should be
suppressed as well as his tainted ambivalent photo array
identification.

The Yakima Scan photograph with its accompanying statement that Donovan
Cloud murdered 5 people is unnecessarily suggestive. J.V.’s viewing of this post
resulted in a change from an uncertain and ambivalent identification of a photo array
to 100% certain the subject is one of the carjackers. Each of J.V.’s identifications
should be suppressed. The identification based upon the Yakima Scan post because of
its obvious and prejudicial identification of Donovan Cloud as the subject and a
MOTION TO SUPPRESS IDENTIFICATION - Page 16 SMITH LAW FIRM

314 North Second Street

Yakima, WA 98901
(509) 457-5108

 
oO ON OO KR W DY =

Oo wn NN NY NY NY NY NY NY YN B@B Bw Bs Be Bw ew Bw Aw Bw A
- OO ODN DO TH KB WH FSF DO AN DO OG KR WH A OC

 

 

fase 1:19-cr-02032-SMJ ECF No. 194 _ filed 09/11/20 PagelD.1328 Page 17 of 21

murderer. J.V.’s ambivalent identification must also be suppressed because of the
taint of the post event identification generated by J.V.’s independent research.

The case of United States v. Emmanuelle, 51 F.3d 1123 (3" Cir. 1995), which is
cited by Co-Defendant James Cloud in his Motion to Suppress, ECF 147, is also
instructive here.

In Emmanuelle, the court found unnecessarily suggestive circumstances when
the Marshals walked a defendant is shackles past two trial witnesses who had been
unable to conclusively identify the defendant prior to trial. One witness, Ms. Hottell,
had previously been shown six photo array. She selected a photo of the defendant but
stated she “wasn’t 100% sure of her choice”. At the time the defendant was led past
her, as she sat outside the courtroom, Ms. Hottell and the other witness “both looked
at each other and ... were kind of it’s, it has to be him (witness nodding)”. United
States v. Emmanuelle, 51 F.3d at 1131 (3 Cir. 1995).

The court excluded the identification of one witness but allowed Ms. Hottell’s
testimony. In allowing the testimony the court noted that whether “subsequent
viewings create a substantial risk of misidentification may depend on the strength and
propriety of the initial identification”. Jd. citing Reese v. Fulcomer, 946 F.2d 247, 248
(3"¢ Cir. 1991) (emphasis added). The court noted the Neil v. Biggers factors,
concluding that Ms. Hottell had (a) several minutes to observe the robbers (b) at close
range (c) in a well-lit space with an unobstructed view. The court determined that her
slight qualification — not being 100% sure — did not significantly diminish the import
of that identification.

Several factors distinguish J.V.’s identification in this case and require

exclusion of J.V.’s “looks like” identification:

MOTION TO SUPPRESS IDENTIFICATION - Page 17 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108
oO Oo NN DO oO KR W DY =

oO wn ndN NY NY NY NY NY NY NY | |= B@& Bo we Bw Bw Bw Bw A
-—lcOOUlUCODCUCOODOWOUNDLUCUC DCO OC OC ROU OULD CUcCECUCOOUlUCOOODCOCN COCO OR ODO OOM OO

 

(1)

(2)

(3)

 

Case 1:19-cr-02032-SMJ ECF No. 194

The Emmanuelle court stated “whether there exists a substantial
risk of misidentification may depend on the propriety and
strength of the prior identification. (emphasis added) If so,
J.V.’s identification fails on both counts;

(a) The propriety of J.V.’s “looks like” identification is
contaminated by the numerous procedural and protocol
violations noted herein; and

(b) The “strength” of the “looks like” identification is
weakened by the numerous instances of improper police
conduct including (1) failure to question the witness
regarding the ambivalent identification; (2) failure to
obtain a “statement of confidence”; and (3) failure to
caution the witness against outside research and contact
with media accounts.

Ultimately, an undefined “looks like” identification is
substantially uncertain compared to “not 100% certain”. Not
100% could be 90%, 99% certain. “Looks like” could be less
than 50% certain. For example, my older sister looks like my
younger sister but they are clearly not the same person.

There is a significant difference in the quality of the
suggestiveness of the subsequent viewing by Ms. Hottell and
her response. Viewing a man being led into a courtroom in
shackles, Ms. Hottell made the statement “it has to be him”.
Here, J.V. viewed the Yakima Scan post that identified
Donovan Cloud as armed and extremely dangerous and stated
as a fact he was responsible for 5 murders in White Swan the
previous evening, prompted a similar response from J.V.: ’m
100% sure that is the suspect.

This Court should exclude any in-court identification of Donovan Cloud by J.V.

///

///

MOTION TO SUPPRESS IDENTIFICATION - Page 18 SMITH LAW FIRM
314 North Second Street

Yakima, WA 98901
(509) 457-5108

filed 09/11/20 PagelD.1329 Page 18 of 21
oO ON DO oO FR W DY =

Oo Ww NY NY NY NY NY NY YB NB NY NY B|=B Ba |S we ww Bw Bw A Aw ow
-—l( OCUCOMOCUODOWUN UDC BUONO ON OOOCOKR OOOO

 

 

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1330 Page 19 of 21

E.  J.V.’s identification of Donovan Cloud is irretrievably corrupted.

J.V.’s “100% certain” identification of Donovan Cloud was in response to the
Yakima Scan post. The post describes Donovan Cloud as “armed and extremely
dangerous” and states that “he murdered 5 people in white swan last night”. This was
a highly suggestive one-person show-up.

Post-event information such as this corrupts memory and embeds in the witness
the confidence he didn’t possess when viewing even a properly-assembled and
administered line-up. There is no “undo” key from memory errors. The only
adequate remedy to this corrupted identification is exclusion. See ECF 185-5, pages
9-13, Report of Dr. Cara Laney.

Donovan Cloud anticipates presenting similar testimony from Geoffrey Loftus,
Ph.D., regarding the corruption of memory based on post-event information such as
the Yakima Scan photo, Exhibit E. For reasons set forth in Donovan Cloud’s motion
to continue, ECF 190, Dr. Loftus is unavailable to testify at the evidentiary hearing
currently scheduled for September 29-30, 2020.

F. The Court should exclude J.V.’s unreliable identification under Fed.

Rule of Evid. 403.

This discussion is adopted from Co-Defendant James Cloud’s Motion to
Suppress, ECF 147, pages 45-46, and his reply supporting motion to suppress, ECF
161, pages 24-28.

J.V.’s testimony has slight probative value because his initial identification was
(1) tainted by improper conduct of the agent administering the line-up; (2) unreliable
based upon the Biggers factor analysis; (3) ambivalent and doubtful; and (4) corrupted

by his viewing the Yakima Scan post.

MOTION TO SUPPRESS IDENTIFICATION - Page 19 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108
oO ON DO oO BR WO DY =

Oo own NY NY NY NY NY NY NY NN BFS |B Ss se Bw ow Bw wm HS
- Oo OO DON DO TO KR WYN = 8D oO WAN DO NT KR WH DB = OC

Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1331 Page 20 of 21

Where the probative value of a witness’s testimony is marginal, even a “modest
likelihood of unfair prejudice is high enough to outweigh the probative value of
marginally relevant evidence.” United States v. Espinoza-Baza, 647 F.3d 1182, 1190
(9 Cir. 2011).

Donovan Cloud asks this Court to exclude any in-court identification of
Donovan Cloud by J.V.

DATED this 11th day of September, 2020.

Presented by:

/s/ Richard A. Smith
RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud

MOTION TO SUPPRESS IDENTIFICATION - Page 20 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 

 
oO oa nN ODO oO KR WO DN =

oO ON NY NY NY NY NY YB NY NY NY |} BSF Be se soa we ws ew Bw oO
- Oo OD DON ODO ON fF WN =F FD Oo DAN DO OT BR WD YS BS OO

(Case 1:19-cr-02032-SMJ ECF No. 194 filed 09/11/20 PagelD.1332 Page 21 of 21

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury of the laws of the State of Washington
that on September 11, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF System which will send notification of such filing to all
parties.

/s/ Lugene M. Borba
LUGENE M. BORBA

Legal Assistant, Smith Law Firm

MOTION TO SUPPRESS IDENTIFICATION - Page 21 SMITH LAW FIRM
314 North Second Street
Yakima, WA 98901
(509) 457-5108

 

 
